Citation Nr: 1545348	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for upper gastrointestinal disability, to include as due to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from April 1994 to April 2001 with an additional period of service in the National Guard from April 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing in January 2013 before a Decision Review Officer (DRO) at the RO and at a videoconference hearing in December 2014 before the undersigned Veterans Law Judge (VLJ).  Copies of the transcripts are associated with the Veterans Benefits Management System (VBMS).  

When this case was previously before the Board in March 2015, the issue currently on appeal was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for upper gastrointestinal (GI) disability.  That is, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In response to the Board's March 2015 remand, the Veteran was afforded a VA examination in July 2015 in which the examiner stated that full credence was given to the Veteran's testimony, including use of Tums-type medication in service for self-treatment of "sour stomach."  The examiner stated that it appeared that this in-service condition resolved because over the years from 2001 to 2007, while seen at VA during this period, the Veteran did not report any similar symptoms or any use of similar medication for control of GI symptoms.  The examiner stated that many GI conditions such as gastroenteritis resolve; the symptoms of GERD were known to wax and wane, but it would not be expected that GERD arising in service would abate without treatment during these many years only to arise again so much later.  The examiner stated that if the symptoms in service were due to GERD in service, one would expect that the Veteran would have continued to have symptoms of GERD reported in subsequent follow-up during the period from 2001 to 2007 at VA.  The examiner opined that all of this made it appear less likely than not that the Veteran's current GERD condition was related to service. 

This opinion as to etiology is inadequate as it does not address the Veteran's reported history of continued GI symptoms since service and his reported self-treatment since service.  See BVA Hearing Testimony, VBMS, Correspondence, receipt date December 3, 2014, pages 4-16.  Furthermore, of importance are the symptoms, not treatment, in determining the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  While there are no treatment records, there are credible, reliable statements from the Veteran as to his symptoms, which must be taken into consideration.  The question becomes whether the types of symptoms he had are related to the current disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims folder to the VA examiner who conducted the July 2015 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which he responds in the affirmative or the negative to the following question:

Whether there is at least a 50 percent probability or greater (at least as likely as not) that any GI disability, to specifically include the diagnosed GERD, was caused or aggravated by military service.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian and consider the statements he has made referable to the types of symptoms he experienced, both in-service and thereafter, and whether those symptoms are indicative of the current disabilities. 

The examiner should provide a rationale for any conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
If the July 2015 examiner is unavailable, the claims folder should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Additional examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
 
2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

